Citation Nr: 1730929	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to a rating in excess of 30 percent for residuals of a traumatic brain injury (TBI), to include headaches.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1977 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  A chronic cervical spine disability was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service.

2.  A chronic lumbar spine disability was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.

3.  The Veteran's residuals of a TBI results in headaches that have not been productive of severe economic inadaptability.


4.  The Veteran does not meet the schedular requirements for a TDIU, nor does the evidence show that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a rating in excess of 30 percent TBI have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2016).

4.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his request for a hearing in October 2013.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, provided the information necessary to rate the service-connected disabilities on appeal, and have yielded findings responsive to his TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed a service connection claim for a cervical spine disorder and a claim to reopen his service connection claim for lumbar spine disorder in December 2008.  Both claims were denied by an October 2009 rating decision.  In February 2014, the Board reopened the Veteran's service connection claim for a lumbar spine disorder and remanded both claims for VA examinations.  The Veteran asserts that his cervical and lumbar spine disorders are due to a motor vehicle accident he experienced during active service in 1979.

The Veteran's STRs confirm that he was involved in a motor vehicle accident in February 1979.  In April 1980, he reported neck and back pain; however, a cervical spine x-ray showed no significant abnormalities.  In December 1980, he reported low back pain and was assessed with possible muscle spasms.  In January 1982, he had back spasms and was assessed with a pulled muscle.  In July 1983, he again reported low back pain.  At his separation physical in February 1984, while he reported having recurrent back pain, a physical examination of his spine was normal.  His STRs do not show that a chronic cervical or lumbar spine disorder was ever diagnosed while he was in service.

The first objective medical evidence documenting a lumbar spine disorder is in August 1990, six years after the Veteran separated from active military service, when a lumbar spine CT and x-rays showed a lumbar spine fracture.  In July 1997, the Veteran reported having experienced back pain for 10 years, or approximately since 1987.  A January 2002 treatment records shows that he had a low back injury in 1989.  A March 2003 lumbar spine MRI showed mild spondylolisthesis and a March 2004 lumbar spine MRI showed arthritis.

The first objective medical evidence documenting a cervical spine disorder is in January 2001.  A cervical spine MRI and x-rays both showed arthritis.

In January 2002, the Veteran was afforded a VA examination.  He reported having a motor vehicle accident in 1979, which resulted in his back problems.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner did not offer an opinion regarding etiology.

In August 2010, the Veteran was afforded a VA examination, at which he reported having neck and back trouble due to a motor vehicle accident in 1979, and denied having any back injury after service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's cervical and lumbar spine disorders were not caused by or related to his active service.  The examiner reported that the Veteran's STRs did not show any chronic cervical or lumbar spine disorder.

In September 2014, the Veteran was afforded a VA examination.  He reported that his neck and low back pain first started in 1979 after the motor vehicle accident.  He reported that after the accident he was told there was nothing wrong.  He also reported that he was required to jump out of a helicopter with an 80 pound rucksack and that every time he would come back from the field he would have to go to sick call for his back.  He denied having any back injury after service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by, related to, of aggravated by his active service.  The examiner reported that the Veteran's STRs showed a back strain and muscle spasms, which resolved completely without residuals.  The examiner reported that the Veteran's February 1984 separation physical was silent regarding his lumbar spine, a back condition, or any residuals.  The examiner reported that everyone with chronic or recurrent back pain had a first episode of back pain, which does not necessarily make the initial episode related to the later chronic condition.  The examiner explained that a back sprain or strain involved the muscles and ligaments of the spinal region, while spondylosis was a degenerative process involving the discs and the vertebral bodies.  The examiner reported that one was not the cause of or related to the other.  The examiner reported that the Veteran's lumbar spine disorder was diagnosed in 1990, six years after his separation from service.  The examiner noted that medical studies show that arthritis as a result of work-related cumulative trauma was a myth and accounted for 3 percent or less of conditions and that age, genetics, and body weight were the predominant predictors of lumbar spine arthritis.  The examiner reported that there was no association of minor trauma to low back pain events and that age, sex, smoking, and compensation issues accurately identified 80 percent of serious low back pain events and 93 percent of low back pain disability events.  The examiner opined that the Veteran's cervical spine disorder was not caused by, related to, or had its onset during his active service.  The examiner reported that the Veteran's STRs was silent regarding any cervical spine arthritis.  The examiner noted that the Veteran had a cervical muscle strain that resolved without residuals.  The examiner reported that an April 1980 cervical spine x-ray was normal and the Veteran's separation physical in February 1984 was silent for any cervical spine conditions or residuals.  The examiner reported that the first evidence of arthritis was not until a 2001 cervical spine MRI, which was 17 years after his separation from service.  The examiner reported that the Veteran's cervical spine disorder was most likely related to natural aging.

The record also contains a lay statement from the Veteran's friend R.J., who reported that she saw the Veteran at home after the motor vehicle accident in 1979.  However, R.J. did not comment on any cervical or lumbar spine symptoms or etiology.

The Veteran has not submitted any medical evidence supporting his contention that his cervical or lumbar spine disorders were due to or the result of his active service.  VA obtained medical opinions in an effort to support the Veteran in establishing his claims.  The September 2014 VA examiner opined that the Veteran's cervical and lumbar spine disorders were less likely than not due to his active service.  Moreover, this medical opinion was accompanied by a detailed explanation of how the examiner reached his conclusion, and specifically why the motor vehicle accident in service was not felt to have caused the neck or back db.

Therefore, after weighing all the evidence, the Board finds the greatest probative value in the September 2014 examiner's opinions, but also notes that the entirety of the medical evidence weighs against the conclusion that the Veteran's neck or back disabilities either began during or were otherwise caused by his military service.  Thus, the evidence fails to establish service connection for the Veteran's cervical spine disorder and lumbar spine disorder.

Consideration has been given to the assertions of the Veteran he had neck and back problems since his 1979 motor vehicle accident during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe cervical and lumbar spine pain, he lacks the medical training or qualification to diagnose a cervical or lumbar spine disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.  Moreover, the VA examiner explained how the fact that a person previously experienced back pain does not mean that such symptomatology was the onset of a current, chronic back disability.

The record does not contain evidence of a diagnosis of an ongoing chronic cervical or lumbar spine disability related to his active service, as the first evidence of any lumbar spine problems do not appear until at least 1990, six years after separation, and the first evidence of cervical spine problems do not appear until at least 2001, 17 years after separation.  In addition, at his separation examination, he had a normal examination of his spine with no neck or low back symptoms noted.  Furthermore, his STRs do not document any chronic cervical or lumbar spine diagnoses.  As such, the Board does not find that the evidence of record shows continuous lumbar spine or cervical spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder or a cervical spine disorder.  The record contains no objective medical evidence of a chronic lumbar spine disorder until 1990 and no objective medical evidence of a chronic cervical spine disorder until 2001.  In addition, the record does not contain evidence that any neck or back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his cervical and lumbar spine disorders are the result of his active service, to include his 1979 motor vehicle accident.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his spine normal, which serves to sever any continuity from service.  Furthermore, the Veteran's credibility has been reduced as he reported on multiple occasions that he did not have any back injury after his separation from service, but a 1989 back injury was documented in his medical records.

Accordingly, the criteria for service connection have not been met for a chronic cervical or lumbar spine disorder.  That is, the evidence does not show that a cervical or lumbar spine disorder was diagnosed in service or within a year of service, and the weight of the evidence is against a finding that a cervical or lumbar spine disorder has existed continuously since service.  Therefore, the claims are denied.




Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In May 2010, the Veteran filed a claim for service connection for TBI.  In a May 2011 rating decision, the Veteran was granted service connection for his TBI and initially assigned a noncompensable rating effective May 17, 2010.  In February 2014, the Board remanded the claim for further development.  In a May 2014 rating decision, the Veteran was granted an increased rating of 30 percent effective May 17, 2010.  The Veteran asserts he is entitled to a higher rating.  Specifically, the Veteran reports that he experiences constant headaches, blurred vision, dizziness, an acquired psychiatric disorder, a sleep disorder, and problems with comprehending, understanding, learning, and memory.

The Veteran's TBI is rated under Diagnostic Code 8045-8100.  Diagnostic Code 8045 for TBI states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In January 2002, the Veteran underwent a VA neurological examination.  He arrived in a wheelchair, but was able to get up and onto the examination table without assistance.  He reported having a daily headache that could last more than 24 hours with associated feelings of syncope, lightheadedness, vision blurring, and a feeling that he might pass out.  However, a neurological examination was normal with no signs consistent with incoordination.

In August 2010, the Veteran was afforded a VA examination.  The Veteran reported having headaches, as well as other symptoms such as dizziness, bilateral arm weakness, chronic sleep disturbance, mobility limitations, balance problems, speech problems, sensory changes, depression and anxiety, memory impairment, difficulty focusing, vision problems, and hearing problems, but the examiner noted that these were not caused by or due to his TBI.  The Veteran reported requiring assistance with most activities of daily living, which he attributed to his neck and back problems.  On examination, he was fully alert and oriented with appropriate behavior.  He had apparent comprehension with coherent answers.  He was able to dress, undress, and transfer independently without assistance.  He had no imbalance, pronator drift, tremors, fasciculations, spasticity, or rigidity.  He had normal finger-to-nose movements.  He had normal 5/5 strength and normal 5/5 grip strength.  He had diminished sensation in his bilateral upper extremities and bilateral lower extremities.  The examiner noted that the Veteran reported a mild impairment in memory, attention, concentration, and executive functions.  The examiner noted that the Veteran's judgment was normal.  The examiner noted that the Veteran's social interactions were routinely appropriate.  The examiner noted that the Veteran was always oriented.  The examiner noted that the Veteran had normal motor activity.  The examiner noted that the Veteran had normal special orientation.  The examiner noted that the Veteran reported three or more subjective symptoms, which included headaches, mild anxiety, depression, insomnia, and neck and back pain, that mildly interfered with instrumental activities of daily living.  The examiner noted that the Veteran reported one or more neurobehavioral effects that occasionally interfered with workplace or social interaction, but did not preclude them.  The examiner noted that the Veteran was able to communicate by and comprehend spoken and written language, although the Veteran reported some limitations in writing or playing keyboard due to neck and arm problems.  The examiner noted that the Veteran had normal consciousness.

At a September 2014 VA examination, the examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  On examination, the Veteran was fully alert and oriented with appropriate behavior and intact memory, attention, concentration, and executive functions.  He had apparent comprehension and coherent answers.  He was in a wheelchair and reported that he was unable to ambulate, but his posture was normal and he transferred, dressed, and undressed independently.  He had no motor apraxia, pronator drift, tremor, fasciculations, spasticity, or rigidity.  He had normal finger-to-nose movement.  The examiner noted that the Veteran had no complaints of impairment of memory, attention, concentration, and executive functions.  The examiner noted that the Veteran's judgment was normal.  The examiner noted that the Veteran's social interactions were routinely appropriate.  The examiner noted that the Veteran was always oriented.  The examiner noted that the Veteran had normal motor activity.  The examiner noted that the Veteran had normal special orientation, no subjective symptoms, no neurobehavioral effects, was able to communicate by and comprehend spoken and written language, and had normal consciousness.  The examiner indicated that the Veteran did not have an Axis I psychiatric diagnosis.  The examiner reported that the Veteran's TBI did not result in total occupational and social impairment, deficiencies in judgment, thinking, family relations, work, mood or school, reduced reliability and productivity, occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks, or symptoms that were transient or mild due to a TBI-related mental disorder.  The examiner noted that the Veteran had a normal head CT in April 2009.  The examiner noted that the Veteran reported having headaches approximately 20 days per month.  The examiner indicated that the Veteran had characteristic prostrating attacks of headache pain on average once every month, but these did not result in pain productive of severe economic inadaptability.

Based on the VA examinations, the Board finds that evidence indicates that the Veteran's TBI residual presently manifests only as headaches.

Under Diagnostic Code 8100, migraines are evaluated as follows: a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The September 2014 examiner indicated that the Veteran had characteristic prostrating attacks of headache pain on average once every month.  However, the examiner reported that the Veteran's headaches did not result in pain productive of severe economic inadaptability.  As such, a rating in excess of 30 percent for his TBI with headaches is not warranted.

Turning to the criteria of "Under Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," the August 2010 VA examiner indicated that the Veteran had a "1" level of impairment under memory, attention, concentration, and executive functions, subjective symptoms, and neurobehavioral effects.  The examiner indicated that the Veteran had a "0" level of impairment under judgment, social interaction, orientation, motor activity, visual spatial orientation, and communication.  Finally, the examiner indicated that the Veteran had total consciousness.  

The September 2014 VA examiner indicated that the Veteran had a "0" level of impairment under memory, attention, concentration, and executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, and communication.  The examiner indicated that the Veteran did not report any subjective symptoms or neurobehavioral effects.  Finally, the examiner indicated that the Veteran had total consciousness.  

This examination represents the best and most comprehensive assessment of the Veteran's TBI residuals.  It is given great weight.

Accordingly, a schedular rating in excess of 30 percent is not warranted under Diagnostic Code 8045 as the Veteran's highest facet is rated at a "1," which is assigned a 10 percent rating.  As such, it is more beneficial to rate the Veteran's TBI under Diagnostic Code 8100 for headaches.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's service-connected disabilities are a TBI with headaches evaluated at 30 percent disabling and tinnitus evaluated at 10 percent disabling.  The Veteran is also service-connected for left ear hearing loss evaluated at a noncompensable rate.  The Veteran has a combined disability rating of 40 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran does not have a single disability rated at 60 percent or more nor does he have two more disabilities where at least one disability was rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the schedular criteria for a TDIU, the Board must consider whether the Veteran has nevertheless demonstrated that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that referral for extraschedular consideration of a TDIU rating is not warranted.

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in June 2014, the Veteran reported that he last worked in 1998 because he became too disabled to work.  He reported that last worked as a custodian.  He indicated that he had a high school education and two years of college education.   He asserted that his TBI with headaches prevented him from securing or following any substantial gainful occupation.

A review of the competent evidence of record, which includes the Veteran's VA treatment records and his lay statements, when taken in total, does not suggest unemployability as a result of his service connected disabilities.

In August 2010, the Veteran was afforded a VA examination for his hearing loss and tinnitus.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hearing loss and tinnitus resulted in hearing difficulty and difficulty in conversations at work.  There was no suggestion that they prevented the Veteran from obtaining or maintaining substantially gainful employment.

In September 2014, the Veteran was afforded a VA examination for his TBI.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's service-connected disabilities at least as likely as not render him able to secure or follow a substantially gainful occupation in light of his education, training, and work history.  The examiner reported that the Veteran was capable of regular or moderate physical activity, if he so chooses.  The examiner reported that the Veteran's TBI with headaches resulted in mild functional limitations.

While it is ultimately a rating consideration as to whether the Veteran is able to obtain or maintain substantially gainful employment, the medical evidence of record in this case does not suggest that the Veteran has been so functionally limited by his service connected disabilities as to be unable to obtain or maintain substantially gainful employment.

VA medical opinions that weigh against the Veteran's claim for a TDIU are persuasive and found to have great probative value, as they were provided after the examiners had an opportunity to interview the Veteran, review his record, and conduct physical examinations of the Veteran.  Although the VA examiners have acknowledged that the Veteran's service-connected disabilities might limit the types of work that could be performed, they have also opined that his service-connected disabilities would not preclude work entirely.  The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment due to his service-connected disabilities.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr, 21 Vet. App. 303; Jandreau, 492 F.3d 1372, 1377; Layno, 6 Vet. App. 465.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by the VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinions of the August 2010 and September 2014 VA examiners to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU on an extraschedular basis.  Indeed, given his education and experience working as a custodian, the Board does not believe that the Veteran's service-connected disabilities would prevent him from obtaining or maintaining substantially gainful employment that did not require acute hearing.

While the Veteran might not be able to complete such a job any more due to physical limitations, a TDIU is only warranted when service connected disabilities prevent employment.  Here, it simply is not shown that tinnitus and headaches prevent the Veteran from obtaining or maintaining substantially gainful employment.  Accordingly, a TDIU on an extraschedular basis is not warranted.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

A rating in excess of 30 percent for residuals of a TBI is denied.

TDIU is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


